Title: To Benjamin Franklin from Ingenhousz, 18 October 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Paris this 18 octobre 1777
I rcived yesterday from Madame chaumont the lettre of mr. Williams to which I iclose an answer, which you will be so good as to peruse and send to him by the first oportunity. I did not underwrite it, lest it should fall in wrong hands. If I was richer I should dare to venture the business without insurance. I should be very glad, if mr. Williams would employe the Sum, for which mr. Grand credits him for the account of my Brother, upon whose name the business is to be performed as soon as possible in some beneficial trade. Mr. Grand for the 600 Pound St. credit 13660 Livres.1.6.
Madame Chaumon asked my direction in Holland for you. The best is to direct lettres to my name at Breda, because they will allways know there, where I am. Lettres to London should by directed to my name to the care of Messrs. Van Hemert and Backus: but it will be safer to put a ficticious name under your lettres to be sent to London.
I will delivre the pacquet of newspapers to your friend at Rotterdam. The questions upon which I should like to be informed are chiefly this:
1 Wheter a foreiner can possess in Pensylvania Land without being an inhabitant of that Country? if so,
2 Whether he can easyly find people to hire it, and how much intrest it would bear there about?
3 What would be thereabout the difference in price of an acre of Land within three or four miles from Philadelphia and one within 15 miles, the lands been supposed of the same Goodness and being both upon the rivir side? and allready cultivated?
4 Whether in the present troubles Lands are become sheaper or dearer? easier or uneasier to be found.
5 Whether it is against the law to purchase a tract of land, yet uninhabited and to leave it twenty years or any numbre of years in its natural state, for to make it increase in value by time?
6 What would thereabout cost a well build house of 4 rooms on a floar with a good garden of about halfanaker, within the City of Philadelphia?
I heared yesterday from Abbe Fontana that Lord Stormond told openly and confidentely some days ago, that now there is no more doubt at alle but peace would be happily established upon a good and solid footing this winter, bycause France had taken every step to prevent ammunitions to be transported to America. If peace was to be brought on realy this winter, I should be glad to step on with you to that happy shore in a vessel of mr. Shaumon, how [Chaumont, who], I believe would him self or his son join company. It woud be easy for me before I return to Vienna.
If I could increase the 600 Pound St. I should be glad to lay it out in that country in a confortable seat as a retreat in case of convenience. I am very respectfully and gratefully Dear sir Your most obedient humble servant
J. Ingen Housz
